Order unanimously reversed on the law with costs and motion granted. Memorandum: Supreme Court erred in concluding that plaintiff’s proposed amendment to her medical malpractice complaint was time barred. Although plaintiff sought to amend by adding a new cause of action for lack of informed consent more than 2 Vi years after defendants’ last treatment of plaintiff (see, CPLR 214-a), the facts alleged in the original complaint gave adequate notice of the transactions or occurrences asserted in the proposed amended complaint, and thus, the amendment is deemed to have been interposed at the time the original claims were interposed (see, CPLR 203 [e]; Grosse v Friedman, 118 AD2d 539). (Appeal from order of Supreme Court, Erie County, Wolf, J.—amended complaint.) Present—Dillon, P. J., Callahan, Denman, Balio and Lowery, JJ.